Citation Nr: 0119816	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-48 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Restoration of a 20 percent evaluation for residuals of 
fracture, right little toe, with constant right ankle pain 
and limitation of motion, currently evaluated as 10 percent 
disabling.

2.  Restoration of a 20 percent evaluation for arthritis of 
the right (major) shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1983 to 
March 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a personal hearing held at the RO 
before the undersigned Member of the Board in June 1997, at 
which time he testified with respect to the issues on appeal.  
A transcript of that hearing has been associated with the 
claims file.  The Board remanded this case in September 1997 
and November 1998.


FINDINGS OF FACT

1.  Reduction of the appellant's 20 percent disability rating 
for his right foot disability to 10 percent effective from 
April 1, 1995, was based upon sufficient medical evidence 
demonstrating material improvement in this service-connected 
disability under the ordinary conditions of life; the medical 
evidence reflects a history of diminishing residual 
impairment due to the old fracture injury to the right small 
toe to the point where there is only current mild sensation 
loss over the lateral aspect of the distal forefoot and fifth 
toe.

2.  Reduction of the appellant's 20 percent rating for his 
right shoulder disability, shown by the medical evidence to 
be currently manifested by limited range of motion, give way 
weakness in grip strength and radiographic evidence of 
degenerative arthritis in the glenohumeral joint with 
crepitus, was not based upon medical evidence demonstrating 
material improvement in this service-connected disability 
under the ordinary conditions of life since the prior rating 
examination that had continued the 20 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 20 percent rating for 
the right foot disability from April 1, 1995, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 
Part 4, Diagnostic Code 5283 (2000).

2.  The criteria for restoration of the 20 percent rating for 
the right shoulder disability, effective from April 1, 1995, 
are met.  38 C.F.R. § 3.344, Diagnostic Code 5010-5201 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant served on active duty from November 1983 to 
March 1989.  He was awarded entitlement to service connection 
for right shoulder arthritis and residuals of a fractured 
right little toe by rating decision in November 1989.  The 
right shoulder arthritis was assigned a 20 percent rating 
under Diagnostic Code 5010-5201, while the right little toe 
was assigned a 20 percent rating under Diagnostic Code 5283.  
Pursuant to applicable law and regulations, the 20 percent 
ratings for these disabilities were made effective from March 
18, 1989, the day following the appellant's separation from 
active duty.  See 38 C.F.R. § 3.400(b)(2)(i) (effective date 
for award of direct service connection is day following 
separation if original claim filed within a year of service 
discharge).

The evidence reviewed in connection with the appellant's 
original claim included the report of a VA fee-basis 
orthopedic examination conducted in September 1989.  On that 
examination, the appellant reported a history of right foot 
pain secondary to a fracture injury sustained in service in 
1984.  At that time, his injury was treated with an open 
reduction and internal fixation followed by a splint for one 
month.  The hardware was subsequently removed in 1985 at 
which time he was informed that he had degenerative 
arthritis.  Presently, the appellant complained that his 
right foot hurt all the time, with occasional more severe 
pain.  He indicated that he took Motrin for pain relief.  He 
also described a shooting-type pain in his right ankle with 
occasional darkening of the skin on his dorsum, although he 
indicated as well that he could be asymptomatic for up to a 
month at a time.  Regarding his right shoulder, the appellant 
related a history of injuring himself in January 1989 while 
throwing equipment.  He stated that he was given Motrin for 
pain relief and told that he had tendonitis in his right 
shoulder.

Clinically, the fee-basis examiner in 1989 noted that the 
appellant was able to walk without a limp and that he could 
heel and toe walk with normal strength bilaterally.  In 
addition, he was able to perform a full squat or deep knee 
bend and recover without external assistance.  Range of 
motion in his right foot and ankle was to zero degrees on 
dorsiflexion (compared to 10 degrees on the left), 55 degrees 
on plantar flexion (same on left), 35 degrees on inversion 
(45 degrees on left), and 20 degrees on eversion (35 on the 
left).  There also was a scar over the lateral aspect of the 
right foot over the fifth metatarsal area.  As for the 
shoulder, range of motion testing disclosed that he had 
abduction to 90 degrees (compared to 170 degrees in the left 
shoulder), 180 degrees of forward elevation (same on left), 
50 degrees on backward elevation (same on left), 60 degrees 
on internal rotation with pain (90 on left), 90 degrees on 
external rotation with pain (same on left), and 45 degrees of 
adduction (same on left).  There was some tenderness felt 
over the anterior and superior aspect of the right shoulder 
in the vicinity of the acromioclavicular (AC) joint and also 
the rotator cuff.  X-rays of the right foot and ankle were 
interpreted as showing a slight irregularity of the base of 
the fifth metatarsal area that was in a non-articular 
position, felt by the examiner to suggest an old healed 
fracture.  X-rays of the right shoulder were interpreted as 
showing possible narrowing of the AC joint.  Based on these 
findings, the fee-basis examiner diagnosed a history of 
metatarsal fracture, right foot, with residual 
symptomatology, and suspected tendonitis and AC joint 
arthritic change, right shoulder.

The above-cited 20 percent ratings for the right shoulder and 
right foot disabilities were confirmed and continued by 
rating decision issued in July 1992.  These ratings were 
based in large part on the report of a VA fee basis 
orthopedic examination conducted in May 1992.  On that 
examination, the appellant reported that he could not 
remember any problem with his right little toe, but he 
complained of pain in his right ankle related to a sprain 
injury sustained a couple of years ago.  He stated, however, 
that he had no current problems with his right ankle.  
Regarding his right shoulder, he stated that it was hard to 
move once in a while, which he estimated at about twice per 
month.  His most recent episode was after he attempted to 
throw a baseball.

Clinically, findings on the May 1992 examination showed that 
he could ambulate without a limp and he could heel and toe 
walk with normal strength bilaterally.  In addition, he could 
perform a full squat and deep knee bend without difficulty.  
Neurologically in the lower extremities, his deep tendon 
reflexes were 2+ and symmetrical at the knee and ankle, 
although sensation to pinwheel was decreased on the dorsum of 
the foot on the right compared to the left.  The examiner 
found no weakness of extensor hallucis or anterolateral group 
on either side to manual testing.  In addition, evaluation of 
the feet and ankles revealed no gross deformity of the right 
small toe.  Range of motion of the feet and ankles was as 
follows (right over left):  Dorsiflexion, 5/15; plantar 
flexion, 45/45; eversion, 30/30; and, inversion, 40/45.  
Evaluation of the shoulders revealed the following on range 
of motion testing (right over left):  Abduction, 145/155; 
forward elevation, 170/160; backward elevation, 45/50; 
internal rotation, 60/70; external rotation, 90/95; and, 
adduction, 40/40.  The examiner noted tenderness to palpation 
over the anterior aspect in the vicinity of the bicipital 
tendon and the rotator cuff of both the right and left 
shoulder.  There was, however, no tenderness superiorly over 
the AC joint on either side.  X-rays taken in May 1992 were 
interpreted as showing a normal study with regard to the 
right ankle and demonstrating possible hypertrophic spurring 
or changes around the AC joint of the right shoulder.  Based 
on these findings, the examiner diagnosed history of right 
ankle sprain without residual, and degenerative changes, AC 
joint, right shoulder, felt to be asymptomatic.

The matter under appellate review at this time before the 
Board arose from the appellant's appeal of proposed and final 
rating reduction actions initiated in March 1994 and 
implemented in January 1995, which reduced the 20 percent 
ratings assigned for the right foot and right shoulder 
disabilities to 10 percent for each disability effective 
April 1, 1995.  The pertinent evidence obtained in connection 
with this appeal and as a result of the Board's remands 
issued in September 1997 and November 1998 included the 
reports of VA orthopedic examinations conducted in January 
1994, February 1998 and April 1999 as well as VA outpatient 
treatment reports dating from 1994 to 2000.  Other relevant 
evidence included the transcripts of personal hearings held 
before the RO in October 1994 and before the undersigned 
Member of the Board in June 1997, all of which will be 
discussed below.

The report of the VA joints examination conducted in January 
1994 noted the appellant's complaints of chronic pain in the 
area of the old right little toe fracture as well as in the 
ankle (reported as generalized, occasional pain).  Regarding 
his right shoulder, he complained of pain with overhead 
activities and he described some weakness as well.  He 
further stated that he had problems at night sleeping on his 
right side due to his right shoulder.  He denied any related 
numbness or tingling extending distally into his hand.  On 
examination of his right foot, the examiner noted a well 
healed scar on the base of the fifth metatarsal, with some 
mild tenderness to palpation and a positive Tinel's sign on 
the superior border of his old incision site.  He had pain 
with depression of his metatarsal heads, but there were no 
specific areas of tenderness.  Range of motion disclosed 
adequate active motion of his right ankle with 10 degrees of 
dorsiflexion and 25 degrees of plantar flexion.  Physical 
exam of his right shoulder showed that he 120 degrees of 
abduction, 110 degrees of forward elevation, 60 degrees of 
external rotation, and an ability to internally rotate his 
right shoulder to about the level of seventh thoracic disc 
space.  He had no tenderness over the AC joint, but was 
tender over the occipital tendon in the greater tuberosity.  
He also had some mild weakness in external rotation in 
testing of the supraspinatus.  The examiner noted further 
that he had positive impingement signs with obvious 
crepitance when the shoulder was forward flexed to 90 degrees 
and internally rotated.  There was also heard a loud 
"clunk" that was painful when the examiner performed this 
maneuver.  Testing of shoulder stability was difficult 
because of the appellant's guarding.  X-rays of the right 
foot showed excellent healing in the site of the fracture 
with no other abnormalities.  X-rays of the right ankle 
showed some mild degenerative arthritic changes, but no other 
significant abnormalities.  X-rays of his right shoulder 
showed that his right humerus was somewhat high riding and 
that he had some mild degenerative changes.  Based on these 
findings, the examiner diagnosed right metatarsalgia, mild 
degenerative arthritis of the right ankle, probable right 
rotator cuff tear, and neuroma of one of the branches of his 
right sural nerve.  The examiner provided further commentary 
concerning these disabilities, as follows:

[The appellant] continues to have pain 
over the base of his 5th metatarsal and 
signs consistent with a neuroma involving 
[one] of the branches of his sural nerve 
in his right foot.  He originally 
sustained injury to this foot when he 
fractured it in 1984.  His current 
problems are directly related to that 
injury and his subsequent surgery.  
However, it does not cause any 
significant disability for him other than 
mild to moderate intermittent discomfort.  
He has a normal gait.  He also has a 
problem with right rotator cuff tear 
which should be further evaluated.  
However, there is no evidence that he 
sustained this injury while on active 
duty.

In March 1994, the RO proposed to reduce the 20 percent 
ratings assigned for the right foot and right shoulder 
disabilities to 10 percent.  In response to this action, the 
appellant filed a statement in April 1994 indicating that his 
disabilities had not improved, but instead had worsened in 
severity.  In support of his claim, he appeared at a personal 
hearing before a Hearing Officer at the RO in October 1994.  
Unfortunately, however, a substantial portion of the 
transcript of the hearing is illegible due to what appears to 
be technical problems with the audio recorder.  The Board is 
able to discern from the transcript that the appellant 
testified to having constant pain in his right foot and ankle 
and difficulties doing overhead work and numbness in his 
right shoulder.

VA outpatient treatment records dated in 1994 associated with 
the file shortly after his October 1994 hearing were mostly 
unrelated to the disabilities in question, but a report dated 
in September 1994 noted the appellant's complaints of 
continuing numbness in the right foot and another report 
dated in February 1994 indicated that he had chronic low back 
and shoulder pain with arthritis.

Based on the above, the RO issued a rating decision in 
January 1995, which implemented the 20-to-10 percent rating 
reductions for the right foot and right shoulder 
disabilities, effective April 1, 1995.  The appellant filed a 
notice of disagreement in March 1995 in which he described 
how these disabilities affected his life, to include his 
inability to raise his right arm above his shoulder and 
difficulty most mornings putting on a shirt, and how driving 
for 20 minutes or more or standing for more than ten minutes 
caused pain in his right foot.  He also challenged the 
adequacy of the 1994 VA examination, stating that he did not 
have a normal gait as he required the assistance of a cane, 
which apparently was not reported on the aforementioned VA 
examination.

As alluded to above, the appellant testified at a Travel 
Board hearing held in June 1997, at which he also submitted 
copies of VA treatment records dating from 1995 to 1997.  At 
his hearing, he again testified to the difficulties he 
experienced as a result of his right shoulder, to include 
problems tucking in his shirt, brushing his teeth, combing 
his hair, etc.  He also testified that he had residual 
weakness in his right hand causing him impairment in his 
ability to take notes while pursuing his studies at the 
University of Florida as well as opening jars to prepare 
meals.  He also testified that he was still taking pain 
relief medications and participating in physical therapy to 
improve his strength and mobility in the right shoulder.  
However, he added that these measures only helped to a small 
degree and that overall, his right shoulder had not improved.  
Regarding his right foot, the appellant testified that he 
still experienced pain in the area of the old fracture of the 
fifth metatarsal bone and that he had residual difficulties 
walking and getting around on his right foot without 
suffering pain and numbness.  He added that even though the 
recently prescribed orthotics helped somewhat, he was told by 
VA physicians that not much could be done to further improve 
his condition, to include the nerve damage caused by the 
neuroma.  In summary, the appellant and his representative 
offered testimony in support of their position that his right 
foot and right shoulder disabilities had not undergone 
sustained improvement so as to justify the rating reductions 
under 38 C.F.R. § 3.344.

Additional VA outpatient treatment reports dated in 1995-1997 
were submitted by the appellant at his June 1997 Travel Board 
hearing.  These reports denoted treatment for his right foot 
and right shoulder, to include reports showing that he was 
prescribed orthotics for his feet and that he underwent a 
detailed evaluation for his right shoulder in February 1997.  
The report of the February 1997 evaluation indicated that the 
appellant was complaining of right shoulder pain with a 
history of a flare-up of his pain in March 1996 that did not 
arise due to any particular activity or intervening trauma.  
His prior treatment history was significant for physical 
therapy, heat, and ultrasound with a steroid coupling agent.  
He again related how his shoulder would make a "clunk" 
sound with movement that would bring on his pain symptoms.  
On examination, he had forward flexion to 90 degrees, 90 
degrees of abduction, and 30 degrees of external rotation.  
There was no muscle weakness to the manual muscle test in his 
upper right extremity, but he had some give way weakness with 
his grip (although the examiner noted that he had lack of 
effort, too).  The balance of the physical examination was 
essentially negative.  X-rays of the right shoulder showed 
degenerative arthritis in the glenohumeral joint.  The 
examiner commented that given the findings on examination, he 
could not offer a satisfactory treatment plan, to include 
surgery, other than to recommend judicious use of non-steroid 
anti-inflammatory medications, moderate exercise and avoiding 
certain activities that might aggravate his condition.

Following the Board's September 1997 remand, the appellant 
was evaluated for his right foot and right shoulder 
disabilities on a VA joints compensation examination in 
February 1998.  Although the Board later determined that this 
examination was inadequate for purposes of this appeal due to 
the examiner's failure to address the Board's remand 
instructions (regarding functional loss/pain under the DeLuca 
criteria), the results of the examination were significant 
for the following, based on the examiner's summary 
assessment:

Healed right Jones fracture, possible 
mild sensory loss in that area.  This 
should not be very disabling for him.  I 
am not able to get a good examination of 
the right shoulder due to the 
[appellant's] guarding.  I do not see any 
asymmetry in the musculature.  There was 
a poor effort on examination of his motor 
strength in that upper extremity.  There 
is no radiographic evidence of any 
abnormalities.

As a result of the Board's November 1998, the appellant was 
evaluated on VA joints and neurological examinations 
conducted in April 1999.  On the joints examination, the 
following results were reported with respect to the right 
foot:

Examination of right foot reveals well-
healed scar at the base of the fifth 
metatarsal.  He has no tenderness about 
this area.  He has mildly decreased 
sensation over the lateral aspect of the 
distal forefoot and fifth toe.  He has 
normal symmetric range of motion of his 
feet and ankle, 30 degrees dorsiflexion, 
40 degrees plantar flexion, 10 degrees 
subtalar motion, normal mid and forefoot 
rotation.  He has 5/5 motor strength 
throughout his foot and ankle and 
palpable pulses.

X-rays of his right foot taken at the time of the April 1999 
examination were interpreted as showing a healed base of the 
fifth metatarsal fracture [the report of the X-rays indicated 
that he had only some minimal degenerative changes in the 
metatarsal phalangeal joint of his great toe], and based on 
these findings, together with the results of the physical 
examination, the examiner diagnosed "history of right base 
of fifth metatarsal fracture, healed."  The examiner offered 
the following additional commentary concerning functional 
impairment in the right foot:

As far as his foot, his fracture is 
healed.  It does not appear that he has 
any residual problems, although he talks 
about this slight numbness which should 
not be a problem.  There are no skin 
changes, or signs of problems in his 
shoes and it should not be very 
debilitating.  The patient really has no 
limitation of motion in his feet.

Findings on the April 1999 VA joints examination with regard 
to his right shoulder were significant for the following:

Range of motion of his [right] shoulder 
is 140 degrees forward elevation compared 
to 160 degrees on the left.  External 
rotation of 70 degrees which is the same 
on the left and internal rotation to T10, 
on the left he has T4.  He has prominent 
AC joint but no tenderness about that 
area.  There is no tenderness throughout 
the rest of his shoulder.  He has a 
positive impingement sign.  He has 5/5 
motor strength external rotation, Jobe 
testing.  Neurovascular exam is without 
abnormalities.  Actually distally he has 
normal motor strength throughout his 
upper extremities, 5/5 with intact 
sensation throughout.  He has negative 
L'hermites sign.  He has normal reflexes 
bilaterally.

X-rays of his right shoulder were interpreted on the April 
1999 examination as showing an unusual pattern of 
degenerative arthritis of his glenoid with crepitus, although 
the humerale head appeared to be "fairly normal."  Based on 
these findings, the examiner diagnosed right shoulder 
arthritis and rotator cuff tear.  Regarding functional 
impairment in his right shoulder, the VA joints examiner 
offered the following commentary:

The patient today, while giving a history 
talks about his problems and gives a non-
anatomic distribution of his symptoms and 
I believe dramatizes some of his 
symptoms.  He does have shoulder 
arthritis which can be limiting as far as 
motion and strength and with pain.  It 
does not appear by examination today that 
the patient was in that much pain 
throughout the examination.  He has only 
mildly limited range of motion of his 
shoulder, although he does have 
significant arthritis of his glenoid by 
x-ray finding.  He does not have any 
evidence of nerve injury or problem with 
the rest of his arm.  He has normal 
strength throughout the rest of [] both 
extremities.

The results of the VA neurological examination conducted in 
April 1999 were summarized by the examiner as follows, in 
pertinent part:

The right shoulder does reveal some 
arthritic changes on his last x-rays 
which were done, and the patient does 
complain of quite a bit of pain in this 
area as well as some occasional shooting 
pains, which may demonstrate nerve 
involvement as well.  One thing that may 
be considered in the future if this 
continues is for the patient to be 
referred to a neurologist here in 
Gainesville for further workup including 
possible EMG and nerve conduction studies 
to evaluate for any nerve impingement in 
the right arm, which could be causing the 
shooting pains down his arm and into the 
medial two fingers.  [An EMG study was 
later scheduled, but the record shows 
that the appellant failed to appear].  He 
also complains that he had a fracture of 
the right lateral foot, and today this 
only demonstrates that he has some pain 
and a little bit of numbness around the 
surgical site; but otherwise, the rest of 
his examination is essentially normal.  
The patient is supposed to be seen by 
Orthopaedic Surgery today as well.  
Otherwise, his neurological examination 
was relatively normal.

Additional VA outpatient treatment reports dated through 
November 2000 showed that the appellant was evaluated for his 
complaints of chronic pain in his right shoulder and right 
foot.  Clinical findings denoted generally that he had 
decreased range of motion in his right shoulder and overall 
ineffectiveness of physical therapy and anti-inflammatory 
medication regimen.  In addition, an MRI of the right 
shoulder taken in February 2000 showed loss of glenohumeral 
joint space and deformity of the glenoid process along with 
degenerative changes in the supra-spinatus tendon but with no 
signs of a rotator cuff tear.  X-rays of the right foot taken 
in February 2000 were significant for signs of "pronounced" 
osteoarthritis in the first metatarsal phalangeal joint (the 
great toe), but otherwise, a normal study.

Analysis

Initially, the Board finds that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claims.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his right foot and right shoulder 
disabilities and development efforts have been completed to 
the extent possible to obtain relevant VA medical records 
and/or provide the appellant the opportunity to do either 
submit or authorize VA to obtain private medical records.  It 
is also not shown by the record on appeal that there exists 
any additional evidence that would be necessary to 
substantiate his claims.  Further, the RO has adjudicated 
these claims on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the provisions of 38 C.F.R. § 3.344 (2000), rating 
agencies are charged with maintaining stable disability 
ratings, consistent with the law and VA regulations, 
particularly if the disability has been rated at the same 
level for long periods (five years or more).  VA regulations 
provide that rating reductions on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b).

Right Foot

In light of the above, the Board finds that evidence of 
record clearly reflects the presence of material improvement 
in the appellant's right foot disability under the ordinary 
conditions of life and work from the date of reduction, April 
1, 1995, sufficient to justify the reduction of the 20 
percent rating to 10 percent.  The rating criteria under 38 
C.F.R. Part 4 for malunion or nonunion of the tarsal bones 
(Code 5283) provide a 10 percent rating for moderate 
impairment, a 20 percent rating for moderately severe 
impairment and a maximum rating of 30 percent for severe 
impairment.  Unspecified foot injuries are also rated in a 
similar way under Code 5284.  If the disability is manifested 
by degenerative arthritis, Code 5003 provides ratings of 10 
percent and 20 percent depending on whether there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints, with the higher rating of 20 percent 
requiring such involvement plus "occasional incapacitating 
exacerbations."  A note to Code 5003 indicates that the 
ratings for degenerative arthritis will not be combined with 
ratings based on limitation of motion.  Applying the rating 
schedule, the Board finds that the appellant is entitled to 
more than the 10 percent rating for the right foot from the 
date of reduction, April 1, 1995.

As detailed above, when the appellant was examined in 1989 he 
complained of chronic pain in his foot, with occasional bouts 
of more severe pain and shooting-type pains into his right 
ankle.  Clinically, he could walk normally, but he had some 
limited range of motion, particularly on dorsiflexion (zero 
degrees compared to 10 degrees on the left) and X-rays showed 
a healed, but slight irregularity in the fractured small toe 
(the fifth metatarsal).  When he was next examined in 1992, 
his dorsiflexion continued to be limited by an overall 10 
degrees differential with the left (5 degrees compared to 15 
degrees on the left), although X-rays were negative and he 
related most of his problems to a right ankle sprain injury 
that occurred in approximately 1990 (he stated as well that 
he could not remember any problem with his small toe).  These 
findings, when compared to the medical findings obtained 
subsequently, clearly show a pattern of sustained improvement 
of this disability.  For example, when he was examined in 
1994, his dorsiflexion had improved to 10 percent and X-rays 
showed excellent healing in the site of the small toe 
fracture with no other abnormalities.  

Moreover, when the appellant continued to complain of pain 
and numbness around the site of the old small toe fracture, 
the examiner specifically noted that it did not cause "any 
significant disability for him other than mild to moderate 
intermittent discomfort."  When he was next evaluated on a 
VA examination in 1998, the examiner found an old healed 
fracture with possible mild sensory loss that he indicated, 
"should not be very disabling for him."  This VA 
examination was found by the Board to be inadequate, as noted 
above, but the more complete subsequent VA joints and 
neurological examinations conducted in 1999 found a similar 
disability picture; specifically, he had no tenderness in the 
area of the old fracture and his dorsiflexion improved 
further to 30 degrees and he had normal strength throughout 
his foot and ankle.  In addition, X-rays taken in 1999 showed 
no abnormalities in the area of the small toe fracture.  
Regarding functional loss/pain, the examiner opined that the 
appellant did not have any residual problems other than some 
slight numbness.  The VA neurological examination findings 
were similarly negative for any impairment related to the 
fracture injury in the right foot.  Subsequent radiographic 
tests taken of the appellant's right foot in February 2000 
also showed no problems with regard to the small toe 
fracture.  When all of this evidence is viewed in its 
totality, the Board finds that his condition has materially 
improved for rating purposes sufficient to justify the 
reduction of the 20 percent rating to 10 percent for no 
greater than a "moderate" disability, as the medical 
findings show that he essentially has a mild disability with 
no functional loss related to the old fracture injury of the 
small toe.  Code 5003 would not even apply in this case as 
there is no current X-ray evidence of any degenerative 
arthritis in the small toe of the right foot.

The Board notes that the "one examination" rule under 
38 C.F.R. § 3.344(a) (ratings that have been in effect for 
more than 5 years) is for consideration, but finds that the 
exception to that rule - where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated - trumps the application of that rule 
as applied to the facts of this case.  Here, there is a clear 
record of sustained improvement in the right foot disability 
for rating purposes since the 1994 VA examination.  As noted 
above, the clinical findings on that examination as well as 
those subsequently obtained simply do not support a degree of 
disability that more nearly approximates the 20 percent 
rating criteria under Code 5283.

It is also important to emphasize that for this restoration 
issue, the Board's decision is based on the application of 
the facts in this case to the specific regulatory authority 
cited above and precedent decisions of the Court of Appeals 
for Veterans Claims (Court).  As the Court stated in Peyton 
v. Derwinski, 1 Vet. App. 282, 286 (1991), this "is a rating 
reduction case, not a rating increase case."  Thus, the 
issue is not whether the appellant's right foot disability is 
10, 20, or 30 percent disabling under the applicable rating 
criteria of 38 C.F.R. Part 4, but instead, the issue is 
whether the RO was legally justified in reducing his 20 
percent rating to 10 percent effective from April 1, 1995.  
If not, the prior rating must be restored.  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  Based on all the evidence of 
record, for the reasons set forth above, the Board finds that 
a preponderance of the evidence is clearly against 
restoration of the 20 percent rating for the right foot 
disability as none of the pertinent medical findings dating 
from the 1994 VA examination support that rating under 
relevant diagnostic criteria of the rating schedule.

Accordingly, in view of the above, entitlement to restoration 
of the 20 percent disability evaluation for the right foot 
disability from April 1, 1995, is not warranted. As discussed 
above, the evidence of record establishes ratable material 
improvement in the appellant's disability from that date.

With respect to the above, the Board finds that the 
appellant's contentions and testimony offered in conjunction 
with his claim for restoration of the 20 percent rating for 
the right foot disability are outweighed by the medical 
evidence cited above which has been found more probative to 
the issue on appeal and therefore, such contentions cannot 
serve to award the benefits sought.  Consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, for the reasons given, the Board finds that 
the medical evidence shows material improvement in the 
appellant's right foot disability sufficient to justify the 
reduction of the 20 percent rating to 10 percent from April 
1, 1995.

It should be emphasized as well that the medical evidence of 
record cited above specifically outweighs the appellant's own 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the right foot disability 
as to the question of material improvement under the 
schedular standards.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to restoration of the 20 percent rating for the 
right foot disability, it follows that the negative evidence 
is not in a state of equipoise with the positive evidence to 
provide a basis for an award.  38 C.F.R. §§ 3.102, 4.3 
(2000).

Right Shoulder

With the above-cited evidence for consideration, the Board 
finds that this case is a "doubtful" one, thus requiring 
maintenance of the 20 percent rating for the right shoulder 
disability effective from April 1, 1995.  In addition to the 
above-cited rating criteria for degenerative arthritis (which 
is the same for any disability, such as this one, rated under 
Code 5010 for arthritis caused by trauma), the rating 
schedule provides a 20 percent rating (major or minor arm) 
for moderate deformity caused by malunion of the humerus 
(Code 5202), nonunion of the clavicle if there is loose 
movement) or limitation of the arm at the shoulder level 
(approx. 90 degrees) (Code 5201).

In applying these rating criteria for the facts, the Board 
finds that the right shoulder has not undergone sustained 
improvement; specifically, and while some of the medical 
findings have been compromised by the appellant's guarding, 
it is clear that he continues to experience chronic pain and 
limitation of function in his right arm and shoulder, which 
has been shown to be significant for the "clunking" sounds 
indicating loose movement of his shoulder joints, the give 
way weakness in grip strength, the positive impingement 
signs, as well as clearly manifested degenerative arthritic 
changes in the glenohumeral joint, that also was recently 
found on the April 1999 examination to be responsible for his 
crepitus symptoms.  In comparing these findings with the 1989 
and 1992 VA examinations, which only showed on X-rays that he 
had possible narrowing and/or spurring of the AC joint, it is 
evident that the right shoulder has not materially improved 
such as to support the rating reduction, even taking into 
account the somewhat inconsistent range of motion studies due 
possibly to poor effort on the part of the appellant.  When 
these findings are analyzed together with his contentions and 
testimony regarding the impairment he experiences in his 
right shoulder and the failure of the current treatment 
modalities (as detailed in the voluminous VA outpatient 
reports), the Board finds that the overall disabling effects 
of the right shoulder disability on his everyday activities 
is essentially unchanged since he was awarded the 20 percent 
rating in 1989.  Accordingly, restoration of the 20 percent 
disability rating is warranted, effective from April 1, 1995, 
the date of reduction.

ORDER

Restoration of the 20 percent rating for the right foot 
disability effective from April 1, 1995, is denied.

Restoration of a 20 percent rating for the right shoulder 
disability, effective from the date of reduction, April 1, 
1995, is granted, subject to law and regulations applicable 
to the disbursement of VA monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

